Title: To George Washington from Nathanael Greene, 4 April 1783
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Charles Town 4th Ap. 1783
                        
                        I have the honor to inclose Your Excellency a Return of the Army for the month of March. I am with great
                            esteem Your Excellency’s Obedt Servt
                        
                            Nath. Greene
                        
                    